HERSEY, Chief Judge.
We grant the petition for writ of certiorari and quash the order under review. The circuit court, sitting in its appellate capacity, ordered a new trial of all issues before a county court judge other than the Honorable J. Bart Budetti. The difficulty is that the circuit court had before it only the statement of claim, affidavits as to attorneys’ fees and costs, final judgment, order awarding attorneys’ fees, and notice of appeal. This was a woefully inadequate basis upon which to enter a reversal. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). Respondents urge that they prepared a statement in lieu of a transcript and served it on petitioners, who did not cooperate by either agreeing or objecting to it. However, they did not go far enough. They failed to submit the proposed statement of evidence to the lower tribunal for settlement and approval. See Fla.R.App.P. 9.200(b)(3). The burden was theirs to furnish a record; they did not meet that burden. Kauffmann v. Baker, 392 So.2d 13 (Fla. 4th DCA 1980); Kuenstler v. Andreasen, 386 So.2d 896 (Fla. 1st DCA 1980).
On remand the respondents should be given further opportunity to build a record for review by the circuit court pursuant to rule 9.200(f)(2), Florida Rules of Appellate Procedure.
CERTIORARI GRANTED.
HURLEY and BARKETT, JJ., concur.